Citation Nr: 1543393	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus, service-connected posttraumatic stress disorder (PTSD), and/or in-service exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to October 1969, including combat service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran's claim was remanded by the Board for additional development in August 2013 and May 2014.  Thereafter, the Board denied the claim in a January 2015 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which in August 2015 granted an August 2015 Joint Motion for Remand that recommended the January 2015 decision be vacated and remanded

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2015 Joint Motion for Remand found that the Board failed to provide the Veteran with a medical examination or opinion, to which he was entitled.  The rationale was that September 2006 and January 2007 physician statements suggested a relationship between hypertension and PTSD.  The Joint Motion for Remand also indicated that an opinion was necessary regarding the relationship between hypertension and herbicide exposure in service, as VA has recognized that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

In addition, the Joint Motion for Remand concluded that there may be additional relevant PTSD treatment records that remained outstanding.  Specifically, there may be a missing VA psychiatric treatment record from prior to January 2007, as well as treatment records from January 2007.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA clinical records from June 2003 to the present.

2.  After the above evidence is obtained, to the extent available, obtain a medical opinion from an appropriate medical professional for the Veteran's hypertension.  (If the opinion provider concludes that an opinion cannot be provided without an examination, then an examination should be conducted.)  The electronic claims file should be provided to the appropriate opinion provider for review, and the opinion provider should note that it has been reviewed.  After reviewing the file, the opinion provider should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) that the Veteran's hypertension: (a) was incurred in or is otherwise related to the Veteran's military service, (b) is due to exposure to herbicides during his service in Vietnam, or (c) was caused or (d) aggravated (i.e., worsened) beyond its natural progress by a service-connected disability, to include his service-connected PTSD and diabetes mellitus.

Attention is invited to the September 2006 private medical record and January 2007 treatment letter suggesting the possibility of a relationship between PTSD and hypertension.  In addition, there is treatise evidence of record, including an article from World Psychiatry titled, "The long-term costs of traumatic stress; intertwined physical and psychological consequences," an article from The Open Cardiovascular Medicine Journal titled, "Post-traumatic Stress Disorder and Cardiovascular Disease," and multiple printed internet pages all discussing the interrelationship between PTSD and hypertension.    

The opinion provider is asked to explain the reasons behind any opinions expressed and conclusions reached.  The opinion provider is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the opinion provider's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of benefits is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


								

